UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Quarter Ended September 31, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52599 AIS FUTURES FUND IV L.P. (Exact name of registrant as specified in its charter) Delaware 13-3909977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) c/o AIS FUTURES MANAGEMENT LLC 187 Danbury Road, PO Box 806 Wilton, Connecticut 06897 (Address of Principal Executive Offices) (203) 563-1180 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerý Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yeso Noý PART I – FINANCIAL INFORMATION Item 1: Financial Statements AIS FUTURES FUND IV L.P. STATEMENTS OF FINANCIAL CONDITION September 30, 2007 (Unaudited) and December 31, 2006 (Audited) September 30, December 31, 2007 2006 ASSETS Equity in broker trading account Cash (deficit) $ (1,567,554 ) $ 3,341,803 United States government securities 63,341,456 50,875,254 Unrealized gain (loss) on open contracts 7,635,492 (1,978,076 ) Interest receivable 21,151 2,712 Deposits with broker 69,430,545 52,241,693 Cash 439,030 546,030 Total assets $ 69,869,575 $ 52,787,723 LIABILITIES Accounts payable $ 34,226 $ 51,208 Commissions and other trading fees on open contracts 19,045 19,112 Management Fee payable 107,821 72,095 Accrued General Partner Profit Share allocation 2,847,136 0 General Partner Profit Share allocation payable 30,541 83,935 Selling Agent administrative and service fee payable 173,496 140,573 Subscriptions received in advance 439,000 546,000 Redemptions payable 369,379 130,526 Total liabilities 4,020,644 1,043,449 PARTNERS’ CAPITAL (Net Asset Value) General Partner - Series B 248,732 179,169 Limited Partners - Series A 65,600,199 51,565,105 Total partners’ capital (Net Asset Value) 65,848,931 51,744,274 $ 69,869,575 $ 52,787,723 See accompanying notes. 1 AIS FUTURES FUND IV L.P. CONDENSED SCHEDULE OF INVESTMENTS September 30, 2007 (Unaudited) UNITED STATES GOVERNMENT SECURITIES Face Value Maturity Date Description Fair Value % of Net Asset Value $8,000,000 10/04/07 U.S. Treasury Bills $ 7,993,464 12.14 % 2,000,000 10/11/07 U.S. Treasury Bills 1,996,452 3.03 % 6,000,000 11/01/07 U.S. Treasury Bills 5,972,557 9.07 % 7,000,000 11/08/07 U.S. Treasury Bills 6,961,661 10.57 % 2,000,000 11/15/07 U.S. Treasury Bills 1,987,259 3.02 % 7,000,000 11/29/07 U.S. Treasury Bills 6,942,418 10.54 % 2,000,000 12/13/07 U.S. Treasury Bills 1,980,061 3.01 % 6,000,000 01/03/08 U.S. Treasury Bills 5,921,771 8.99 % 4,000,000 01/10/08 U.S. Treasury Bills 3,943,891 5.99 % 1,500,000 01/31/08 U.S. Treasury Bills 1,475,140 2.24 % 5,000,000 02/07/08 U.S. Treasury Bills 4,913,365 7.46 % 1,500,000 02/14/08 U.S. Treasury Bills 1,474,624 2.24 % 1,000,000 02/21/08 U.S. Treasury Bills 984,096 1.49 % 6,000,000 03/06/08 U.S. Treasury Bills 5,889,678 8.95 % 5,000,000 03/20/08 U.S. Treasury Bills 4,905,019 7.45 % Total United States government securities * (cost, plus accrued interest, - $63,341,456) $ 63,341,456 96.19 % LONG FUTURES CONTRACTS Description Fair Value % of Net Asset Value Agricultural $ 3,104,100 4.71 % Currencies 115,031 0.18 % Energy (232,471 ) (0.35 %) Metals 4,927,957 7.48 % Total long futures contracts 7,914,617 12.02 % SHORT FUTURES CONTRACTS Number of Contracts Description Stock Index (374,625 ) (0.57 %) 382 Interest Rates (30 Year U.S. Treasury Bond, expires 12/2007) 95,500 0.15 % Total short futures contracts (279,125 ) (0.42 %) Total futures contracts $ 7,635,492 11.60 % *Pledged as collateral for the trading of futures and options on futures contracts. See accompanying notes. 2 AIS FUTURES FUND IV L.P. CONDENSED SCHEDULE OF INVESTMENTS December 31, 2006 (Audited) UNITED STATES GOVERNMENT SECURITIES Face Value Maturity Date Description Fair Value % of Net Asset Value $ 9,000,000 01/04/07 U.S. Treasury Bills $ 8,992,318 17.38 % 2,000,000 01/11/07 U.S. Treasury Bills 1,996,279 3.86 % 500,000 01/18/07 U.S. Treasury Bills 498,584 0.96 % 6,000,000 02/01/07 U.S. Treasury Bills 5,971,749 11.54 % 8,000,000 04/05/07 U.S. Treasury Bills 7,893,629 15.26 % 11,000,000 05/03/07 U.S. Treasury Bills 10,811,138 20.89 % 9,000,000 05/10/07 U.S. Treasury Bills 8,836,491 17.08 % 6,000,000 05/31/07 U.S. Treasury Bills 5,875,066 11.35 % Total United States government securities * (cost, plus accrued interest, - $50,875,254) $ 50,875,254 98.32 % LONG FUTURES CONTRACTS Description Fair Value % of Net Asset Value Agricultural $ 10,090 0.02 % Currencies (953,587 ) (1.84 %) Energy (732,312 ) (1.42 %) Stock Index 43,050 0.08 % Metals (1,423,598 ) (2.75 %) Total long futures contracts (3,056,357 ) (5.91 %) SHORT FUTURES CONTRACTS Number of Contracts Description 335 Interest Rates (30 Year U.S. Treasury Bond, expires 03/2007) 1,078,281 2.08 % Total futures contracts $ (1,978,076 ) (3.83 %) *Pledged as collateral for the trading of futures and options on futures contracts. See accompanying notes. 3 AIS FUTURES FUND IV L.P. STATEMENTS OF OPERATIONS For the Three Months and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 TRADING GAINS (LOSSES) Trading gains (losses) Realized $ 3,248,287 $ (5,328,359 ) $ 8,341,478 $ 409,610 Change in unrealized 10,269,572 (5,706,347 ) 9,613,568 (7,951,354 ) Brokerage commissions (20,600 ) (21,579 ) (110,976 ) (79,537 ) Total trading gains (losses) 13,497,259 (11,056,285 ) 17,844,070 (7,621,281 ) NET INVESTMENT INCOME (LOSS) Income Interest income 730,370 612,006 2,149,344 1,487,292 Expenses Selling Agent Administrative and Service Fee 402,673 359,952 1,198,799 921,382 Management Fees 285,784 180,718 778,507 465,346 Operating expenses 67,248 22,980 117,448 44,430 Total expenses 755,705 563,650 2,094,754 1,431,158 Net investment income (loss) (25,335 ) 48,356 54,590 56,134 NET INCOME (LOSS) 13,471,924 (11,007,929 ) 17,898,660 (7,565,147 ) Less: General Partner Profit Share allocation 2,433,086 (670,348 ) 2,929,488 54,633 Net income (loss) for pro rata allocation to all partners $ 11,038,838 $ (10,337,581 ) $ 14,969,172 $ (7,619,780 ) See accompanying notes. 4 AIS FUTURES FUND IV L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) Partners’ Capital Series B Series A General Limited Partner Partners Total Balances at December 31, 2006 $ 179,169 $ 51,565,105 $ 51,744,274 Net income for the nine months ended September 30, 2007 General Partner Profit Share allocation 82,352 0 82,352 Pro rata allocation to all partners 69,563 14,899,609 14,969,172 Subscriptions 0 8,375,525 8,375,525 Redemptions (82,352 ) (9,240,040 ) (9,322,392 ) Balances at September 30, 2007 $ 248,732 $ 65,600,199 $ 65,848,931 Balances at December 31, 2005, as previously reported $ 170,968 $ 28,194,561 $ 28,365,529 Restatement for redemptions (Note 1) December 31, 2005 0 (481,198 ) (481,198 ) Balances at December 31, 2005, as restated 170,968 27,713,363 27,884,331 Net income (loss) for the nine months ended September 30, 2006 General Partner Profit Share allocation 49,987 0 49,987 Pro rata allocation to all partners (12,257 ) (7,607,523 ) (7,619,780 ) Subscriptions 0 27,323,040 27,323,040 Redemptions (49,987 ) (2,666,856 ) (2,716,843 ) Balances at September 30, 2006 $ 158,711 $ 44,762,024 $ 44,920,735 See accompanying notes. 5 AIS FUTURES FUND IV L.P. NOTES TO FINANCIAL STATEMENTS Note 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A. General Description of the Partnership AIS Futures Fund IV L.P. (the “Partnership”) is a Delaware limited partnership, which operates as a commodity investment pool.The Partnership engages in the speculative trading of futures contracts and options on futures contracts.The Partnership is subject to the regulations of the Commodity Futures Trading Commission, an agency of the United States (U.S.) government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of commodity exchanges and Futures Commission Merchants (brokers) through which the Partnership trades. The limited partnership agreement provides, among other things, that the Partnership shall dissolve no later than December 31, 2026. B. Method of Reporting The Partnership’s financial statements are presented in accordance with accounting principles generally accepted in the United States of America, which require the use of certain estimates made by the Partnership’s management.Actual results could differ from those estimates. C. Futures and Options on Futures Contracts Futures and options on futures are recorded on trade date and reflected at fair value, based on quoted market prices.Gains or losses are realized when contracts are liquidated.Net unrealized gains or losses on open contracts (the difference between contract trade price and quoted market price) are reflected in the statement of financial condition.Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Brokerage commissions include other trading fees and are charged to expense when contracts are opened. D. Securities United States government securities are stated at cost plus accrued interest, which approximates fair value. E. Income Taxes The Partnership prepares calendar year U.S. and applicable state information tax returns and reports to the partners their allocable shares of the Partnership’s income, expenses and trading gains or losses.No provision for income taxes has been made in these financial statements as each partner is individually responsible for reporting income or loss based on its respective share of the Partnership’s income and expenses as reporting for income tax purposes. On January 1, 2007, the Partnership adopted the Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109” (FIN 48).This Interpretation clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements.FIN 48 requires companies to determine whether it is “more likely than not” that a tax position will be sustained upon examination by the appropriate taxing authorities before any part of the benefit can be recorded in the financial 6 AIS FUTURES FUND IV L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Note 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) E.Income Taxes (continued) statements.It also provides guidance on the recognition, measurement and classification of income tax uncertainties, along with any related interest and penalties.Implementation of FIN 48 did not have a material impact on the Partnership’s financial statements. F. Capital Accounts The Partnership offers two Series of Units.The Series A Units are available to all qualified investors, subject to applicable conditions and restrictions.The Series B Units are available for sale to the General Partner and its principals.The Partnership does not report net asset value per unit, as each investors net asset value per unit may vary due to timing of subscriptions and redemptions and applicability of the General Profit Share allocation based on each Limited Partner’s capital account balances rather than the Partnership as a whole. The Partnership accounts for subscriptions, allocations and redemptions on a per partner capital account basis.Income or loss, prior to the General Partner Profit Share allocation, is allocated pro rata to the capital accounts of all partners.The General Partner Profit Share allocation applicable to each Limited Partner is allocated to the General Partner’s capital account from the Limited Partner’s capital account at the end of each calendar year or upon redemption by a Limited Partner.For interim accounting periods, the General Partner Profit Share allocation is accrued, based on defined New Trading Profit to date, and is reflected as a liability of the Partnership in the statement of financial condition. G. Redemptions Limited Partners may require the Partnership to redeem some or all of their capital upon ten days prior written notice.Partner redemptions are recorded on their effective date, which is generally the last day of the month. H.Statement of Cash Flows The Partnership has elected not to provide statements of cash flows as permitted by Statement of Financial Accounting Standards No. 102, “Statements of Cash Flows –
